Title: From George Washington to the Cabinet, 25 March 1796
From: Washington, George
To: Cabinet


          
            Sir,
            Philadelphia 25th March 1796
          
          The Resolution moved in the House of Representatives for the Papers relative to the Negociation of the Treaty with Great Britain having passed in the affirmative, I request your opinion
          Whether that branch of Congress hath—or hath not a right, by the Constitution, to call for those Papers?
          Whether, if it does not possess the right, it would be expedient, under the circumstances of this particular case, to furnish them?
          
          And, in either case, what terms would be most proper to comply with, or to refuse the request of the House?
          These opinions in writing, and your attendance, will be expected at 12. Oclock tomorrow.
          
            Go: Washington
          
        